AU 24SB(Rcv. 021'|8) judgment in a Ci‘iiiiinal Ciise

ghccl l RS/mc 1
WMW

FILED
tAtt 22 2019

 
  
     

 
   

UNITED STATES DisTRiCT COURT

Southern District ol"l\/|ississippi

 

 

 

 

 

 

) ARTHURJOHNSTON
UNITED STATES OF AMERICA ) BY._.__....__....._.._UEPUTY
V JUDGMENT lN A CRlMlNAL C
' )
WALTER MOODY § Case Number: 1:18er8\ HSO-RHW-OOI
) USM Numbcr: 08150-043
)
) John S. Garner
) Defendant’s Attomey
THE DEFENDANT:
El pleaded guilty to cmint(g) Count 3 oftlie Indictinent
l:| pleaded nolo contendere to eount(s)
which was accepted by the coutt.
|:| was found guilty on eount(s)
after a plea oi`not guilty.
l:l
T|ie defendant is adjudicated guilty ot` these ot`feiises:
Title & Section Nature of Ol'f`ense Ot`fense Ended Count
21 U.S.C. § 841(3)(1) POSSessiOn With intent to Distribute 50 grams or |Viore of 02/22."2018 3
N|ethamphetamine
Thc defendant is sentenced as provided in pages 2 through 7 ofthis_iudgment. Thc sentence is imposed pursuant to
the Sentencing Ret`orm Aet of 1984.
l:] The defendant has been found not guilty on couiit(s]
m Cotiiit(s) ‘l and 2 l:l is gmc dismissed on the motion of`thc United Statcs.

 

‘ . It is ordered that the det`endant_must notify the Un_ited States attorney 1`or this district within 30 da s ot`_any change ot`iiame, residence
or mailing address unti|_all finest rcstitution,.eosts. and special assessments imposed i_)y tlnsjudgmciit arc fu ly paid. lfordered to pay restitution
the defendant must notify the court and United Statcs attorney of material changes in economic circumstances

January/17, 2019

 

 

The H-norabte Ha|i| Su|eyrnan Ozerden, U.S. Distriet Judge
l\'arnc and '[`itle of.iudge

 

join 21, 2_’01‘?

Dale

AO 2458(Rev, 02/18) Judgment in a Criiiiinal Case

Sheet 2 - lmprisonment

Judgmenl ~ Page 2 of
DEFENDANT; WALTER MOODY

CASE NUMBER: i:i sch i Hso-RHw-ooi

IMPRISONMENT

Tlie defendant is hereby COriimitt€d 10 the custody Ofthe Federal Bureau Of Prisons to be imprisoned for a total tertii of:

one hundred and twenty (120) months as to Count 3 of the lndictment.

M The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be housed in a facility as near to his home as possible, to facilitate visitation, and that the
defendant participate in any Bureau of Prisons substance abuse program, for which he is deemed eligible.

M The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United Statcs Marshal for this district:

l:l at l:l a.m. lj p.m. on
l:] as notified by the United States Marsha|.

 

l:l The defendant shall surrender for service ofsenteiice at thc institution designated by the Bureau of Prisons:

l:l before

 

as notified by the United States Marshal. but no later than 60 days l`rom the date ol`sentencing.

l:l
|:| as notified by the Probation or Pretrial Serviccs Offiee.
l:l

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNi'i'ED S'rA'rES MARSHAL
By

 

DEPUT\' UNI’I`ED STA'I'ES MARSHAL

AO 24SB(Rev. 02/|8) Judg,ment in a Criminal Case
Sheet 3 - Supervised Release

 

J d t_P 3 f 7
DEFENDANT; WALTER MOODY n gmcn age o

CASE NUMBER: i;iscrairiso-RHW-ooi
SUPERVISED RELEASE

Upon release from imprisonment, you will bc on supervised release for a term of :
five (5) years as to Count 3 of the |ndictment.

MANDATORY CONDITIONS

], You must not commit another federal, state or local criine.
2. You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests tliercafter. as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapp/icable)

4. |] ¥ou must make restitution in accordance with |8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I‘€SliIL|IlOn . ('chec/t ifapp/i`cahle)

5. II You must cooperate in the collection of DNA as directed by the probation officer. (che¢k z_'fapplrcable)

6- m You must comply with the requirements of the Sex Offendcr Registration and Notif`ication Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplrcable)

7_ |:] You must participate in an approved program for domestic violence. (check ifapplicabte)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 24SB(Rev. 02/18) .ludgmcnt in a Criminal Case

Sheet 3A - Supervised Release

 

.ludgment_Page 4 of 7

 

DEFENDANT; wAer~;R Moor)Y
CASE NUMBER¢ i:iscrsinso-RHw-ooi

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
fi'ame. `

After initially reporting to the probation offiee, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer,

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify thc probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circuinstanccs, you must notify the probation officer within 72
hours of becoming aware of a change or expected changc.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilitics), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireami, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
Vou must not actor make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to thc conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probalio)i and Supervised
Release Co)iditr`ons, available at: ww\v.uscourts.aov.

Defendant's Signature Date

 

AO 24SB(Rev. 02/18) Judgment in a Criiiiinal Case

Sheet 3D _ Supervised Release

.|udgment_~Page _5____ of ;

DEFENDANT: wALTiaR Mooi)Y
CASE NUMBER: msch iHso-RHw-ooi

bd

SPECIAL CONDlTIONS OF SUPERVISION

. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer, and

unless the defendant is in compliance with the installment payment schedule.

. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall submit his person property, house, residence, vehic|e, papers, computers. other electronic communications

devices, data storage devices, or media, or office, to a search conducted by a United States probation officer. Failure to submit to a
search may be grounds for revocation of release. The defendant shall warn any other occupants that the premises may be subject to
searches pursuant to this condition An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable manner.

. 'l`he defendant shall participate in a program of testing and/or treatment for alcohol and/or drug abuse as directed by the probation

officer. lf enrolled in an alcohol and/or drug treatment program, the defendant shall abstain from consuming alcoholic beverages
during treatment and shall continue abstaining for the remaining period of supervision The defendant shall contribute to the cost of
treatment in accordance with the probation office co-payment policy.

. The defendant shall not possess, ingest or otherwise use a synthetic narcotic or synthetic cannabinoid, unless prescribed by a

licensed medical practitioner, for a legitimate medical purpose and approved by the U.S. Probation Office.

. In the event the defendant resides in, or visits, ajurisdiction where marijuana, or marijuana products, has been approved, legalized,

or decriminalized, the defendant shall not possess, ingest. or otherwise use marijuana, or marijuana products, unless prescribed by a
licensed medical practitioner, and for a legitimate medical purpose.

AO 24SB(Rev. 02/l 8) Judgment iri a Cn`minal Case
Sheet 5 - Crimirial Monetary Penalties

Judgment ~ Page 6 of 7
DEFENDANT; WALTER MOODY

CASE NUMBER: i;iscrsiHso-RHW-ooi
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 5,000.00 $
l:l The determination of restitution is deferred until . An Amended Judgment iii a C)'i'mi`nal Case (AO 245C) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664£ , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant docs not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for thc m fine |`_'l restitution

l:| the interest requirement fortlie l:l fine lIl restitution is modified as follows:

* Jus_tice for Victims ofTraffickin Act of 2015, Pub. L. No. 114-22. _ _
** Findings for the total amount o losses _are required under Chapters 109A, l l0. 1 lOA, and 1 l3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B(Rev. 02/18) Judgment in a Criminal C asc

Sheet 6 - Scbedule of Payments

Judgmenl - Page 7 of 7

 

DEFENDANT: wALTisR Mooov
CASE NUMBER¢ 1 ; i sch i Hso-RHw-oo i

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
s m
C l:l
D ii
E l:l
F il

Lump sum payment of S 5~'00-00 due immediately, balance due

[] not later than ,or
|] inaccordancewith |___} C, [] D, [] E, or [`_°| Fbelow; or

Payment to begin immediately (may be combined with l] C, E D, or E F below); or

Payment in equal (e.g., weekly, monihly, quarrerly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date Of this judgment; or

Payment in equal monthly (e.g.. weekly, momhly, quarrerly) installments of $ 100-00 over a period of

60 months (e.g., months or years), to commence 30 days (e.g.. 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

The payment of the fine shall begin while the defendant is incarcerated In the event that the fine is not paid in full at the termination of
supervised release. the defendant is ordered to enter into a written agreement with the Finaneial Litigation Unit of the U.S. Attomey's Of`fice
for payment of the remaining balance. Additionally. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties 'l'he defendant may be included in the 'l'rcasury Offset Program allowing qualified federal benefits to bc
applied to offset the balance of criminal monetary penalties

Unless the cou_rt ha_s expressly ordered _otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penalties, except those payments ma c through the l‘ederal Bureau of Prisons‘ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L_.l .loint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount`
and corresponding payee, if appropriate

[:l The defendant shall pay the cost of prosecution

I'_'] The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant‘s interest in the following property to the United States:

Payments shall be applied in the followi%order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution (7) .l

A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

